                                           Case 5:21-cv-00092-EJD Document 29 Filed 03/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        DAI TRANG THI NGUYEN,
                                   8                                                         Case No. 5:21-cv-00092-EJD
                                                       Plaintiff,
                                   9                                                         ORDER GRANTING
                                                v.                                           ADMINISTRATIVE MOTION TO
                                  10                                                         ENLARGE TIME TO RESPOND TO
                                        CITY OF SAN JOSE, et al.,                            COMPLAINT
                                  11
                                                       Defendants.                           Re: Dkt. No. 27
                                  12
Northern District of California
 United States District Court




                                  13          On February 23, 2021, Defendant William Gerry filed a Motion to Stay Proceedings in this

                                  14   case pending further progress or resolution of the criminal proceedings against him in Santa Clara

                                  15   County Superior Court. That motion is set to be heard on June 3, 2021. On February 25, 2021,

                                  16   Gerry filed an Administrative Motion to Enlarge Time to Respond to the Complaint until after the

                                  17   Motion to Stay has been resolved. By stipulation of the parties, Gerry’s response to the Complaint

                                  18   would otherwise be due on March 5, 2021.

                                  19          Gerry argues that he cannot file his answer to the allegations in this matter without waiving

                                  20   his Fifth Amendment privilege against self-incrimination in the criminal proceedings against him.

                                  21   Plaintiff opposes the motion, arguing that Gerry is not constitutionally entitled to a stay pending

                                  22   the outcome of his criminal case, and that enlarging his time to answer will unfairly delay the civil

                                  23   proceedings for Plaintiff.

                                  24          The Court acknowledges the potential prejudice to Plaintiff involved in delaying the

                                  25   proceedings, as well as the potential prejudice to Gerry in the criminal proceedings if he is

                                  26   required to answer. The Court will have an opportunity to fully consider those competing interests

                                  27   Case No.: 5:21-cv-00092-EJD
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND TO
                                  28   COMPLAINT

                                                                                         1
                                          Case 5:21-cv-00092-EJD Document 29 Filed 03/02/21 Page 2 of 2




                                   1   when the Motion to Stay is set to be heard in June. Given the relatively limited time between now

                                   2   and then, the Court finds it appropriate to enlarge Gerry’s time to respond to the Complaint until

                                   3   the Court has the opportunity to fully consider the merits of the Motion for a Stay.

                                   4          Gerry’s Administrative Motion to Enlarge Time to Respond to the Complaint is therefore

                                   5   GRANTED. Gerry’s response to the Complaint shall be due within seven days of this Court’s

                                   6   order on his Motion to Stay.

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 2, 2021

                                   9                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:21-cv-00092-EJD
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO ENLARGE TIME TO RESPOND TO
                                  28   COMPLAINT

                                                                                         2
